Citation Nr: 1008918	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in January 2007.  A transcript of the hearing is 
of record.  The Board notes that the Veteran requested and 
was scheduled for a video teleconference hearing before a 
Veterans Law Judge, but did not appear for the hearing.  
Accordingly, the Board considers the appellant's request for 
a hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(d), (e) (2009).

The case was remanded by the Board in February 2009 to obtain 
additional VA treatment records and to afford the Veteran a 
VA examination.  A review of the record indicates that the 
Board's directives have been substantially complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a right medial 
meniscal tear that has not been shown to be related to his 
military service.

2.  The Veteran does not presently have a left knee 
disability.




CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran does not have a left knee disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in July 2006, which was prior to the 
September 2006 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2006 letter, the RO informed the appellant 
of the evidence needed to substantiate these claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

Prior to the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  The July 2006 letter notified the 
Veteran of the disability rating and effective date elements.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting pertinent VA 
medical records.  The appellant denied receiving any non-VA 
treatment for his claimed knee disabilities.  With that said, 
the Veteran also testified that he had seen private doctors 
in the past, but he went on to testify that he could not 
remember the doctors' names.  Accordingly, any attempts to 
try to locate these treatment records would be futile.  A 
request was made to obtain records from the Social Security 
Administration (SSA); the SSA reply indicated that there were 
no records related to the Veteran.  In addition, the 
appellant was afforded a VA examination in April 2009.  The 
opinion supplied as part of this examination was based on a 
thorough examination of the appellant, the appellant's 
medical history and complaints, and objective findings.  His 
claims file was reviewed in conjunction with the examination.  
Thus, the Board finds that the examiner provided sufficient 
detail for the Board to make a decision in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he had a 
normal clinical evaluation of his lower extremities at his 
enlistment examination in September 1972.  These records also 
show that he was treated for a sprained right knee in August 
1973, and for mild tendonitis secondary to trauma in the left 
leg in June 1975.  The Veteran's July 1975 separation 
examination report shows a normal clinical evaluation of the 
lower extremities, and the Veteran denied having "trick" or 
locked knees.

A VA treatment record dated in August 1999 shows that the 
Veteran had right knee pain; x-rays were normal.  A second 
treatment record also dated in August 1999 shows that the 
Veteran reported left knee pain following weight-lifting.  He 
was diagnosed with traumatic knee pain.

A VA treatment record dated in July 2003 indicates that the 
Veteran had episodic left knee pain.  Subsequent VA treatment 
records show that the Veteran had arthralgia of the knees.

In June 2006, the Veteran filed a claim of entitlement to 
service connection for right and left knee disabilities.

In a September 2006 rating decision the RO, in pertinent 
part, denied service connection for right and left knee 
disabilities.

In October 2006, the Veteran filed a notice of disagreement 
with the denial of service connection for right and left knee 
disabilities.

In a hearing before a DRO in January 2007 the Veteran 
testified that he injured his knees in service and that he 
did not seek treatment post-service, but instead did 
exercises on his own.  He also testified that although he had 
had private doctors treat him, he did not remember their 
names.  

A VA treatment record dated in March 2007 show that the 
Veteran complained of his legs giving way.

VA treatment records dated in October 2008 show that the 
Veteran complained of clicking and popping in the right knee 
and right knee pain.  X-rays were negative.  

A magnetic imaging resonance (MRI) of the right knee in 
December 2008 revealed an oblique tear posterior horn of the 
medial meniscus; small joint effusion.  The assessment was 
knee pain.

A January 2009 VA orthopedic consult shows that the Veteran 
complained of right knee pain with locking and catching.  He 
denied any giving way symptoms.  He reported a twisting 
injury to his right knee approximately two months earlier.  
His right knee swelled substantially.  He also had 
hyperextension of the knee.  X-rays showed no gross evidence 
of bony abnormality, fractures, or dislocations.  Joint space 
both medial lateral and the patellofemoral were fairly well 
maintained with minimal degenerative changes.  The results of 
the December 2008 MRI were noted.  The Veteran was diagnosed 
with meniscus tear to the right knee.  

During a VA orthopedic examination in April 2009, the Veteran 
complained of left greater than right knee pain; weakness and 
stiffness in both knees; and intermittent swelling in the 
right knee.  He noted questionable hyperextension of both 
knees, but not an actual giving out, and denied locking.  X-
rays of both knees taken in January 2009 revealed no 
significant abnormalities.  The examiner also noted the 
results of the December 2008 MRI.  The Veteran was diagnosed 
with right medial meniscal tear degenerative and normal left 
knee examination.  The examiner noted that although the 
Veteran reported bilateral knee discomfort starting in 
service in the 1970s, there was little, if any, medical 
evidence to support that that occurred.  The examiner noted 
that the Veteran reported formal care beginning for his knees 
recently as was typically seen in the general population.  
The examiner opined that the Veteran's bilateral knee 
complaints were less likely than not the result of military 
service based on the lack of continual care, documented 
complaints, and the presentation of bilateral knee complaints 
as seen in the general population.  The examiner further 
opined that the tear noted in the right medial meniscus was 
frequently seen as a degenerative condition that occurred 
with normal use of the knee; it was a degenerative change 
within the knee.  Therefore, it was not the result of 
military service.  The examiner additionally opined that 
military service did not aggravate an underlying condition.

III.  Analysis

Pertinent Law and Regulations

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Discussion

The Veteran claims service connection for right and left knee 
disabilities as a result of injuries to his knees in service.  
His service treatment records indeed show he was treated for 
right and left knee complaints.  His July 1975 separation 
examination report shows he had a normal clinical evaluation 
of the lower extremities at that time.

The earliest medical evidence on file showing postservice 
knee complaints is dated many years after service, in August 
1999. While records in August 1999 and thereafter show 
complaints of bilateral knee pain and arthralgia, they are 
devoid of a diagnosis involving the left knee.  As far as 
pain, the law states that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  Moreover, the April 2009 VA examiner found 
no left knee disability.  In this regard, x-rays were 
reviewed and showed no abnormalities.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In 
other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
shows a left knee disability, nor any continuity of 
symptomatology since service.  

With regards to the Veteran's right knee, although the 
evidence shows a degenerative medial meniscal tear, the April 
2009 VA examiner opined that it was not related to service.  
The examiner provided a thorough rationale for his opinion, 
in that tears were frequently seen as a degenerative 
condition that occurred with normal use of the knee; it is a 
degenerative change within the knee, and therefore, it is not 
the result of military service.  There are no medical 
opinions to the contrary.  The competent medical evidence of 
record does not show a nexus between the Veteran's current 
right knee disability and his in-service right knee 
complaints.  

With regards to there being no nexus between the Veteran's 
right knee disability and his service, the Board's finding is 
supported by the absence of any documented knee disability 
for many years after service.  Here, the Veteran's separation 
examination showed normal lower extremities and no meniscal 
tear is documented until December 2008; prior to that, only 
complaints of pain were documented.  The Court has indicated 
that normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of continuing knee complaints, 
symptoms, or findings for more than 25 years between the 
period of service and his claim for service connection is 
itself evidence which tends to show that this disability did 
not have its onset in service or for many years thereafter.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, in the absence of proof of a 
present left knee disability, and a nexus between his right 
knee disability and service, there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the appeal as to these two issues must be denied 
because the essential criterion for a grant of service 
connection--competent evidence of the claimed disability for 
his left knee and competent evidence of a nexus for his right 
knee--have not been met.  Because the competent evidence 
neither supports the claims, nor is in relative equipoise on 
the question of the existence of a nexus between his right 
knee disability and the existence of a left knee disability, 
the benefit-of-the-doubt doctrine is not for application and 
the claims must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


